Citation Nr: 1218734	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  07-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 percent for lumbosacral strain.

2.  Entitlement to a separate rating higher than 10 percent for radiculopathy of the left lower extremity, secondary to the lumbar spine disability.   

3.  Entitlement to a separate compensable rating for radiculopathy of the right lower extremity, secondary to the lumbar spine disability.

4.  Entitlement to a separate compensable rating for erectile dysfunction, secondary to the lumbar spine disability.

5.  Entitlement to a separate compensable rating for bladder or bowel impairment, secondary to the lumbar spine disability.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) secondary to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from October 1990 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this case in May 2010.  In the introduction of that remand the Board noted that the Veteran had requested a hearing on his VA Form 9 submitted in October 2007, but that he subsequently indicated that he did not want a hearing on a second VA Form 9 and March 2008 Report of Contact.  Thus, a hearing was not scheduled.  

The directives of the Board remand included obtaining Social Security Administration (SSA) records, copies of any additional October 28, 2008 VA examination report, and associating a temporary file with the record.  All of the directives of the Board's remand have been substantially complied with.  

The Board notes that the issues of service connection for peripheral neuropathy of the bilateral lower extremities and posttraumatic stress disorder (PTSD) were previously on appeal.  On remand, in a September 2011 rating decision, the RO granted service connection for PTSD with major depressive disorder assigning a disability rating of 50 percent from February 21, 2006.  Thus, the service connection claim for PTSD is no longer in appellate status, as there is no further case or controversy with respect to that issue.

With respect to the issue of peripheral neuropathy, the RO granted service connection for radiculopathy of the left lower extremity in the September 2011 rating decision, assigning a 10 percent rating from June 14, 2005.  The Board finds, however, that the RO should have adjudicated the matter as part of his increased rating claim for the lumbar spine disability.  The General Rating Formula for the Spine notes that any associated objective neurologic abnormalities should be rated separately under the appropriate diagnostic code.  Although the Veteran framed the issue as seeking service connection for peripheral neuropathy, secondary to his lumbar spine disability, as the spine regulations specifically allow for separate neurological ratings secondary to the spine, the Board will address the issue of entitlement to separate compensable ratings for radiculopathy of the bilateral lower extremities as part of the Veteran's increased rating claim for the lumbar spine disability, rather than as a claim for service connection.  Thus, the issue of service connection for peripheral neuropathy of the lower extremities secondary to the lumbar spine disability is moot, as there is no case or controversy regarding that matter since the issue is addressed as part of the Veteran's increased rating claim.  The Veteran is not prejudiced by this, as the rating assigned by the RO for radiculopathy of the left lower extremity is not decreased by the Board in the decision below.     

The issues of entitlement to separate compensable ratings for erectile dysfunction and/or bowel or bladder impairment secondary to the lumbar spine disability have been raised by the record.  Although not adjudicated by the RO an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  

Therefore, the issues are correct as noted on the first page of this decision.

As noted in the May 2010 Board remand, the issues of service connection for a gastrointestinal disorder, erectile dysfunction, to include as secondary to medications for psychiatric disorder, and muscle pain have been raised by the record in July 2007 and October 2008 VA examination reports, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of separate compensable ratings for erectile dysfunction and/or bladder or bowel impairment, secondary to the lumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability is manifested by painful motion, forward flexion most severely limited to 0 degrees due to pain, and MRI findings of lumbar disc disease.

2.  The Veteran's lumbar spine is associated with mild radiculopathy of the bilateral lower extremities manifested by subjective complaints of radiating pain and numbness into both legs and decreased sensation to pinprick in the feet and lower legs, as well as positive straight leg raise testing.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for service-connected lumbar spine disability have been met, effective June 14, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5237 (2011). 

2.  The criteria for a 10 percent rating, but no higher, for radiculopathy of the left lower extremity, secondary to the service-connected lumbar spine disability have been met, effective June 14, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, DC 8520 (2011).

3.  The criteria for a 10 percent rating, but no higher, for radiculopathy of the right lower extremity, secondary to the service-connected lumbar spine disability have been met, effective June 14, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, DC 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in July 2005 and March 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his lumbar spine disability had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The March 2006 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the July 2005 and March 2006 letters satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records, VA treatment records, SSA records, and private treatment records.  The RO also has provided him with VA examinations in September 2005, July 2007, and May 2011.  The Board notes that the May 2010 Board remand noted that the RO should obtain any additional October 28, 2008 VA examination report addressing the spine, as a Dallas VAMC record alerted the Board to a possible outstanding VA examination report.  The RO obtained and associated with the record Dallas VAMC treatment records dated from October 2007 to May 2010.  Virtual VA records also were reviewed.  However, there is no record of a VA spine examination dated, October 28, 2008.    It does not appear that there was any additional examination conducted.  The Board further notes that the Dallas VAMC record, which alerted the Board to a possible outstanding VA examination report is an October 28, 2008 Gulf War Guidelines examination report, which notes a previous July 2007 VA examination report addressing the spine, as well as some of the impairment in the spine.  Below this report is an entry noting an October 28, 2008 VA examination report for the spine.  However, under the examination results section, it refers the reader to the notes in the Gulf War Guidelines.  Therefore, the Board concludes that the record does not show that a separate spine examination was actually conducted, and all relevant records have been added to the file and considered in the below determination.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating for Lumbar Spine with Radiculopathy

The RO originally granted service connection for a lumbar spine disability in a June 1993 rating decision assigning a 0 percent rating from February 14, 1993.  The Veteran filed a notice of disagreement with the assigned rating and was issued a statement of the case in August 1993.  In November 1993, the RO granted an increased rating of 10 percent for the lumbar spine disability from February 14, 1993.  In response to the statement of the case, the Veteran requested a hearing in August 1994 (although he was outside the time limit for appealing the June 1993 rating decision).  The hearing was subsequently held.  In February 1995, the RO denied an increased rating in excess of 10 percent for the lumbar spine disability.  The Veteran appealed the February 1995 decision to the Board, but prior to the promulgation of a decision on appeal, the Veteran withdrew the appeal in February 2001, after receiving notice that the RO intended to grant him an increased rating of 20 percent for the lumbar spine disability.  In a February 2001 rating decision, the RO granted an increased rating of 20 percent for the lumbar spine disability, effective February 14, 1993.  In March 2002, the Veteran filed another increased rating claim for his lumbar spine disability, but the RO denied the claim in a July 2002 rating decision.

The Veteran filed his present increased rating claim for a lumbar spine disability in June 2005.  He submitted statements from his family regarding the difficulties with his back.  His mother noted in an August 2005 statement that she had seen him experiencing back pain and that he was unable to lift items and sometimes had problems just sitting straight in a chair or laying in bed.  The Veteran's wife also indicated that there were times when the Veteran could not even get out of bed and that he could not lift anything.  She also mentioned that their sex life had been affected because of the physical limitations caused by his back.

The Veteran submitted a statement in October 2007 that he had flare-ups of back pain and had been incapacitated because of it.  He indicated that he had called in to miss work because of his back pain and sometimes had called from the confines of his bed.  He also noted that he had spasms.  Thus, the Veteran maintains that the severity of his lumbar spine disability is worse than what is warranted for a 20 percent disability rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disabilities have remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's thoracolumbar spine is rated under 38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain.  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2011).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

As noted above, in order to get the next higher 40 percent rating under the general rating formula for the spine, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5237.  A September 2005 VA examination report shows forward flexion of the lumbar spine to 60 degrees, with pain at L4-L5 at 60 degrees, and negative 30 degrees secondary to pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  Even though forward flexion was to 60 degrees, it appears that the examiner found that there was an additional 30-degree limitation of motion due to pain.  Therefore, forward flexion is shown to be to 30 degrees with consideration of painful motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

A July 2007 VA examination report shows forward flexion in the lumbar spine was to 20 degrees.  There was no additional limitation of motion following repetitive use times three and no additional limitation during flare-up.  The examiner added that the painful motion of the back was seemingly subjective.

A May 2011 VA examination report shows that the Veteran had forward flexion to 90 degrees passively with pain at the extreme, but active forward flexion to 60 degrees with pain throughout the forward range of motion.  Repetition in range of motion three times did not increase the pain, fatigue, weakness, lack of endurance, or incoordination.

The medical evidence shows that the next higher 40 percent rating is warranted for the thoracolumbar spine disability based on limitation in range of motion.  The September 2005 and July 2007 VA examination reports show that forward flexion is to 30 degrees and 20 degrees, respectively, which is contemplated by a 40 percent rating under 38 C.F.R. § 4.71a, DC 5237.  While the May 2011 VA examination report shows that passive forward flexion was to 90 degrees, and active forward flexion was to 60 degrees, the examiner also noted that the Veteran had pain throughout the forward range of motion.  Thus, presumably the Veteran had pain from 0 degrees to 90 degrees (or to 60 degrees in active motion).  This constitutes additional functional loss in the thoracolumbar spine due to pain as contemplated by VA law and regulation.  See Mitchell, 25 Vet. App. at 43-44 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.); see 38 C.F.R. § 4.40.  Given that the Veteran has pain throughout his range of forward flexion, the Board finds that this is akin to favorable ankylosis of the thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  While the Veteran's spine is not actually immobile or consolidated in the joints, he is functionally limited by pain in any motion.  As the general rating code for spine disabilities assigns a 40 percent rating for favorable ankylosis of the entire thoracolumbar spine, the medical findings more closely approximate the criteria for a 40 percent rating.  

The next higher 50 percent rating is not warranted under the general rating code for spine disabilities, as the medical evidence does not show any unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran is limited to 0 degrees in forward flexion of the lumbar spine due to pain, 38 C.F.R. § 4.71 provides that the anatomical position of the lumbar spine is considered as 0 degrees.  See also 38 C.F.R. § 4.71a, Plate V.  Thus, the limitation of motion in the lumbar spine is in an anatomically favorable, rather than unfavorable position, and the requirements for a 50 percent rating are not met.

The medical evidence also does not demonstrate that a rating higher than 40 percent would apply under 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc disease, based on incapacitating episodes.  The medical evidence does not actually show any diagnosis of intervertebral disc syndrome; nor does the medical evidence show incapacitating episodes, as contemplated by the diagnostic criteria, that have lasted for six weeks.  The Veteran and his family have asserted that the Veteran's lumbar spine disability is incapacitating.  However, "incapacitating episode" has a specific definition, which is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).

A September 2005 MRI report shows mild non-specific broad-based disc bulge at L4-L5 without narrowing or impingement.  The examiner noted that in the last year the Veteran had four to five incapacitating episodes that lasted one to two days.

A July 2007 VA examination report shows an impression of chronic lumbosacral strain.  The examiner noted that there had been no incapacitation over the last 12 months because of his back disability.

A May 2011 VA examination report notes that x-ray studies of the lumbar spine showed normal intervertebral spaces.  However, the diagnosis was chronic lumbar strain with secondary degenerative disc disease.  The examiner noted that the Veteran reported no incapacitating flares aside from the episodes in which he felt that he could not move his legs, which occurred three to four times per year, and resolved within half an hour.  

Based on these findings, a higher rating is not warranted under 38 C.F.R. § 4.71a, DC 5243.

As previously noted, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2011)(Note (1)).

The Veteran's radiculopathy of the left lower extremity is presently rated as 10 percent disabling from June 14, 2005 under 38 C.F.R. § 4.124a, Diagnostic Code 8521.

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve (common peroneal), and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the external popliteal nerve, which is rated as 40 percent disabling, contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively. 

Another potentially applicable diagnostic code is Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

VA treatment records dated in June 2005 and February 2006 note complaints of persistent low back pain radiating down the left leg.  A September 2005 VA examination report also shows complaints of pain in the left L5-S1 area radiating to the posterior thigh, and back of the left calf to the foot.  The Veteran also had tingling in the left leg, but denied any numbness in the legs.  On physical examination deep tendon reflexes were 1+ and equal in the bilateral lower extremities.  There also was good pinprick and strength in both lower extremities.  There were normal motor skills, no muscle atrophy or spasms, and negative foot-drop bilaterally.  Straight leg raising at 45 degrees produced low back pain.  It was the examiner's opinion that the Veteran did not have peripheral neuropathy to his lower extremities and that it (presumably his subjective complaints) was less likely than not related to back strain.  

An April 2006 VA physical therapy consult shows complaints of low back pain sometimes going into the hips and down the left toes and right calf.  A November 2006 VA treatment record also shows complaints of pain in the back that shoots down both legs in a pulsating fashion.  The pain went down the posterior thighs and calves to the ankles.  He also had some numbness and tingling in the toes.  His bowel movements were normal and he had no voiding difficulties.  On physical examination deep tendon reflexes were equal in the legs and the gait was normal.  He had questionable weakness in the ankle movements versus poor effort.

The Veteran underwent EMG studies in December 2006.  It was noted that he was referred from his primary care doctor for evaluation of low back pain with bilateral lower extremity pain and numbness.  He described the pain as an intense dullness in his mid lower back along with radiating pain, alternating down the posterior aspect of both legs into his feet; one leg was not worse than the other.  He had no bowel or bladder incontinence, but lower extremity pain, weakness, and paresthesias in the toes.  On physical examination, sensation to pinprick was decreased on the lateral aspect of both feet.  Reflexes were 2+ in the patellar and Achilles. The impression from the EMG study was that while adequate needle EMG testing of the lumbar paraspinals could not be performed due to the Veteran's intolerance due to pain, there was no definite electrodiagnostic evidence, which suggested a right lower extremity radiculopathy.  There also was no electrodiagnostic evidence of ongoing axonal injury involving the right lower extremity myotomes.  There were mildly prolonged latencies of the right sural sensory response and right tibial motor response, but these were of unclear significance.  In conclusion it was found that there was no definite electrodiagnostic evidence, which suggested a sensorimotor peripheral neuropathy affecting the lower extremities.  

In May 2007, the Veteran complained of worsening back pain and tingling in the left toes.  He denied any bowel or bladder incontinence.

The Veteran underwent VA examination in July 2007.  He complained of back pain radiating down both legs with some numbness in the right toes.  He also got intermittent scrotal pain associated with the back discomfort.  It was noted that he had erectile dysfunction since 1996 because of medication he took for his nerves.  The examiner noted that the EMG study in December 2006 showed no evidence of radiculopathy of the right leg and no sensory or motor deficit of either leg, but that the examination was not completed because of inability to test his paraspinous muscles due to pain.  A July 2007 MRI report was noted to be normal.

On physical examination tendon reflexes were 2 out of 4 at the knee on the right, 1 out of 4 at the knee on the left, and trace at the ankle on the right and absent on the left.  There was diminished sensation to pinprick of both lower legs and feet.  Vibratory stimulation of the feet was normal.  Straight leg raising was positive at 40 degrees producing lumbar pain on the right and at 50 degrees on the left producing lumbar pain.  The Veteran limped on his right leg and was unable to walk on his heels or his toes.  Rectal examination revealed diminished sensation, tone, and reflex.  The impression was chronic lumbosacral sprain, severe subjective complaints and minimal objective physical abnormalities.

An October 2008 VA Gulf War Guidelines examination report shows the Veteran had constipation but denied alternating diarrhea.  He had been having trouble with erectile dysfunction since 1993.  The examiner noted that the EMG study in 2006 did not show right lower extremity radiculopathy.  The examiner also found that the erectile dysfunction was not related to his lumbar spine disability, but did not explain why.  

In November 2008, a VA treatment record notes continued complaints of back pain with radiculopathy.

Finally, the Veteran underwent VA examination in May 2011.  The Veteran complained of back pain in the lower lumbar segment radiating intermittently to the right buttock and upper thigh posteriorly.  This occurred occasionally with bending.  On the left side, he had paresthesias and pain that radiated into the left posterior buttock, left posterior thigh, left posterior calf, and into the lateral foot on the left side.  He noted paresthesias over the toes on a regular basis, increased by bending and lifting.  He also reported pain and paresthesias in his left lower extremity and back and right buttock that increased with sitting unsupported for longer than 15 minutes and with standing more than 5 minutes.  He had no incontinence of stool or urine and was steady on his feet with no falls.  He used no assistive device for walking.

On physical examination straight-leg raising on the left was positive at 0 degrees for paresthesias and pain in the toes on the left side.  Straight-leg raising was positive at 30 degrees for left-sided radiculopathy.  There was decreased sensation over the toes on the left and over the posterior calf on the left.  Muscle strength testing was normal bilaterally at the hip, knee, and ankle.  Knee and ankle jerks were 2+ out of 4 bilaterally and were considered normal.  The examiner found that the Veteran's radiculopathy of the left was related to his active military service, noting that it was well-documented that the Veteran's service treatment records showed low back pain while in his early 20s.  The examiner did not comment on the complaints in the right lower extremity.

The Board finds that the Veteran has radiculopathy of both lower extremities associated with his lumbar spine disability that should be rated as 10 percent disabling for each extremity.  Moreover, the Board determines that the diagnostic code that should be used is Diagnostic Code 8520 (for the sciatic nerve, versus Diagnostic Code 8521 for the external popliteal nerve), as there is a potential for a higher maximum rating under Diagnostic Code 8520, and the medical evidence does not distinguish between which nerves are involved in the lower extremity radiculopathy.

The record shows the Veteran's consistent complaints of radiating pain and numbness from the back into the lower extremities, as well as objective findings of decreased sensation in the feet and lower legs to pinprick.  Straight leg raise tests are positive in the back and the Veteran is shown to have a limp on the right side.  These findings demonstrate, at most, mild impairment in the lower extremities due to radiculopathy under Diagnostic Code 8520.  Moderate impairment is not shown, as the Veteran's impairment is primarily subjective.  EMG studies did not show any definite signs of peripheral neuropathy; and muscle testing and reflex examination in the lower extremities was found to be normal.

Thus, the record shows that two separate 10 percent ratings, but not higher, are warranted for radiculopathy of the bilateral lower extremities associated with the lumbar spine disability, effective June 14, 2005.

The record also shows findings of decreased sensation in tone, reflex, and sensation on rectal examination with complaints of diarrhea, as well as findings of erectile dysfunction.  These matters are addressed in the remand section below.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the 40 percent rating and two separate 10 percent ratings assigned in this decision. 

For all the foregoing reasons, the Board finds that a 40 percent rating is warranted for the thoracolumbar spine disability, and two separate 10 percent ratings are warranted for radiculopathy of the bilateral lower extremities; but there are no objective medical findings that would support the assignment of a rating in excess of 40 percent for the spine, or ratings in excess of 10 percent each for the lower extremities.  Therefore, entitlement to an increased rating of 40 percent and two separate ratings of 10 percent, but no higher, for the thoracolumbar spine disability and bilateral lower extremities, are warranted, effective June 14, 2005.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505   (2007), but concludes that they are not warranted. 

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's the lumbar spine disability with radiculopathy (i.e., painful motion, and radiating pain and decreased sensation into the lower extremities) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 40 percent rating assigned under DC 5237 contemplates symptoms such as limitation of motion in the spine due to pain; and the two separate 10 percent ratings under DC 8520 contemplates mild neurological impairment from the sciatic nerve.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a disability evaluation of 40 percent, but no higher, for lumbosacral strain is granted, effective June 14, 2005, subject to the rules governing payment of monetary benefits.

Entitlement to a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity, secondary to the lumbar spine disability is granted, effective June 14, 2005, subject to the rules governing payment of monetary benefits.   

Entitlement to a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity, secondary to the lumbar spine disability is granted, effective June 14, 2005, subject to the rules governing payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2011)(Note (1)).

As discussed in the decision above, the Board has assigned separate 10 percent ratings for radiculopathy of the bilateral lower extremities.  The record also shows findings of decreased sensation in tone, reflex, and sensation on rectal examination with complaints of diarrhea, as well as findings of erectile dysfunction.  It is not clear from the medical evidence of record whether the Veteran has any bowel or bladder impairment related to his lumbar spine disability.  It also is not clear if the Veteran's erectile dysfunction is secondary to his lumbar spine disability.  A July 2007 VA examination report noted that the Veteran's erectile dysfunction was secondary to medication he took for nerves.  An October 2008 VA examiner determined that the erectile dysfunction was not related to the lumbar spine disability, but did not offer any rationale for this opinion.  Therefore, these matters should be addressed by a medical professional.

Also, consideration should be given to the issue of entitlement to a TDIU, to include sending the Veteran a VCAA letter and obtaining a medical opinion, as set forth below.  The Veteran is presently receiving SSA benefits in part for his lumbar spine disability.  He also meets the schedular criteria for a TDIU.  As the issue of unemployability has been raised by the record, it should be addressed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the criteria for substantiating a claim for entitlement to a TDIU, including what evidence the Veteran should submit and what evidence VA will make efforts to obtain.  

2.  Schedule the Veteran for the appropriate VA examination to determine whether he has bowel or bladder impairment due to his lumbar spine disability

The examiner should perform a thorough evaluation and survey of the Veteran to determine the presence of any bowel and/or bladder impairment, including the frequency of any involuntary bowel movements, whether the use of incontinent pads is necessary and, if so, the frequency of use of pads, and frequency of voiding.  

The examiner also should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any bowel and/or bladder impairment that is associated with his service-connected lumbar spine disability.   In making these assessments please consider the findings on the July 2007 VA examination report and the October 2008 VA Gulf War Guidelines examination report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Schedule the Veteran for the appropriate VA examination to determine whether his erectile dysfunction is due to his lumbar spine disability.

Specifically, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is associated with his service-connected lumbar spine disability. 

The examiner also should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated by the Veteran's service-connected lumbar spine disability.  If so, please state, to the extent possible, the baseline level of severity of the erectile dysfunction before the onset of aggravation.  

In making these assessments please consider the findings on the July 2007 VA examination report and the October 2008 VA Gulf War Guidelines examination report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for the appropriate VA examination to determine whether he is unemployable either due solely to his lumbar spine disability with radiculopathy of the lower extremities; or whether his lumbar spine disability with radiculopathy along with his other service-connected disabilities combine to render him unemployable.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should do the following:

(a)  Provide an opinion as to whether the Veteran's service-connected lumbar spine disability with radiculopathy of the bilateral lower extremities renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

(b)  Provide an opinion as to whether the Veteran's service-connected lumbar spine disability with radiculopathy of the bilateral lower extremities along with his other service-connected disabilities (PTSD with major depressive disorder, and postoperative residuals of facial scars) render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


